                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     KATHLEEN NOBLES,                                   Case No. 19-cv-07362-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         DISMISS COUNTERCLAIMS WITH
                                                                                            LEAVE TO AMEND
                                  10     FRED M. KERN, et al.,
                                                                                            [Re: ECF 22]
                                  11                    Defendants.

                                  12
Northern District of California




                                              On November 7, 2019, Kathleen Nobles filed suit against Fred M. Kern and Plum
 United States District Court




                                  13
                                       Holdings, LLC (“Plum Holdings”), alleging a single count of breach of contract. ECF 1
                                  14
                                       (“Compl.”). Kern and Plum Holdings answered the operative Complaint on December 12, 2019.
                                  15
                                       ECF 11. In that pleading, Kern also asserts two counterclaims against Nobles: a claim for breach
                                  16
                                       of joint venture and a claim for unjust enrichment; the claim for breach of joint venture is also a
                                  17
                                       crossclaim against third-party defendant Brenton A. Hering. ECF 11 at 6-12. Nobles now moves
                                  18
                                       (1) to dismiss the counterclaims against her pursuant to Federal Rule of Civil Procedure 12(b)(6),
                                  19
                                       and (2) to strike certain allegations from Kern and Plum Holdings’s pleading pursuant to Federal
                                  20
                                       Rule of Civil Procedure 12(f). ECF 22. As stated at the March 6, 2020 hearing, the Court will
                                  21
                                       GRANT both requests but will allow Kern to amend his counterclaims.
                                  22
                                         I.   MOTION TO DISMISS
                                  23
                                              The Court first addresses Nobles’s Rule 12(b)(6) motion. “A motion to dismiss under
                                  24
                                       Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be
                                  25
                                       granted ‘tests the legal sufficiency of a claim.’” Conservation Force v. Salazar, 646 F.3d 1240,
                                  26
                                       1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)). To
                                  27
                                       survive a Rule 12(b)(6) motion, a complaint must contain “enough facts to state a claim to relief
                                  28
                                   1   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

                                   2   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                   3   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   4   556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but

                                   5   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                   6   quotation marks omitted).

                                   7          Nobles moves to dismiss both counterclaims as inadequately pled. ECF 22 (“Mot.”).

                                   8   Turning to the claim for breach of a joint venture, the parties agree as to the elements necessary to

                                   9   show the existence of a joint venture under California law. See Mot. at 5; ECF 30 (“Opp.”) at 2-3.

                                  10   They are: “(1) joint interest in a common business; (2) with an understanding to share profits and

                                  11   losses; and (3) a right to joint control.” 580 Folsom Assocs. v. Prometheus Dev. Co., 223 Cal.

                                  12   App. 3d 1, 15 (1990).
Northern District of California
 United States District Court




                                  13          In this case, Kern alleges that he, Nobles and Hering “entered into a joint venture with

                                  14   respect to the real property located at Monte Verde 2NE Third [Avenue, Carmel-by-the-Sea,

                                  15   California].” ECF 11 Counterclaim and Crossclaim (“Counterclaim”) ¶ 38. The joint venture is

                                  16   alleged to have been created verbally, in or around 2011. Id. ¶¶ 14-15. Specifically, Kern alleges

                                  17   that he, Nobles, and Hering agreed to “pool their resources” to (1) purchase a different property

                                  18   located at Monte Verde 1NE Third Avenue, Carmel-by-the-Sea, California, (2) “transfer water

                                  19   credits from Monte Verde 1NE Third to Monte Verde 2NE Third,” (3) “remodel and sell Monte

                                  20   Verde 1NE Third,” and (4) use the proceeds from selling Monte Verde 1NE Third plus “further

                                  21   investment” by Kern and Nobles to “build a new home at Monte Verde 2NE Third.” Id. ¶ 16.

                                  22   According to Kern, he “would have a 51% interest in the venture and Ms. Nobles and Mr. Hering

                                  23   would have a 49% interest.” Id. ¶ 17. Kern further alleges that any “further investment” needed

                                  24   to build the new home at Monte Verde 2NE Third would come 51% from Kern and 49% from

                                  25   Nobles. Id.

                                  26          According to Kern, the three of them began to carry out the plan in 2012 and 2013: They

                                  27   accomplished items (1) and (2), purchasing Monte Verde 1NE Third and transferring water credits

                                  28   from that property to Monte Verde 2NE Third. Counterclaim ¶¶ 20-21. Additionally, in 2013,
                                                                                          2
                                   1   construction on the new home at Monte Verde 2NE Third allegedly began. Id. ¶ 22. Before

                                   2   construction was completed, however, Nobles allegedly breached the joint venture. Id. ¶¶ 24, 39.

                                   3   Kern alleges that she did so by, inter alia, “[r]efusing to communicate with Mr. Kern regarding the

                                   4   improvements to Monte Verde 2NE Third” and “refusing to contribute additional monies for their

                                   5   share of the costs to improve Monte Verde 2NE Third.” Id. ¶ 39; see also id. ¶ 24. That allegedly

                                   6   occurred “in or around 2014.” Id. ¶ 24.

                                   7          In her motion, Nobles does not challenge Kern’s claim on the ground that Kern failed to

                                   8   plead the creation of a joint venture in 2011. Instead, Nobles argues that even if Nobles was

                                   9   allegedly part of the joint venture prior to 2014, Kern has not plausibly alleged she was still a

                                  10   member of the joint venture after 2014. Mot. at 6. In particular, Kern’s own allegations state that

                                  11   “in or around late 2014,” after Nobles stopped speaking with Kern, “Mr. Hering asked Mr. Kern if

                                  12   he would agree to proceed with the joint venture . . . if Ms. Nobles was no longer involved” and
Northern District of California
 United States District Court




                                  13   that Kern “agreed to proceed.” Counterclaim ¶ 26. Kern does not respond to this issue in his

                                  14   Opposition. ECF 30 at 4.

                                  15          The Court agrees with Nobles that Kern has not plausibly alleged Nobles’s continued

                                  16   participation in the joint venture after 2014, after Kern agreed with Hering to proceed without

                                  17   Nobles. That does not necessarily preclude Kern’s claim, however, because Kern’s theory is that

                                  18   Nobles breached the joint venture beforehand, when she “refused to speak with Mr. Kern” and

                                  19   “refused to contribute any additional monies to the construction of the new house at Monte Verde

                                  20   2NE Third.” Counterclaim ¶ 24. In other words, Kern seems to believe that Nobles’s decision to

                                  21   leave the joint venture constituted a breach of the joint venture. The problem is that Kern’s

                                  22   pleading does not allege that Nobles was not free to withdraw from the venture at will. Cf. Second

                                  23   Measure, Inc. v. Kim, 143 F. Supp. 3d 961, 976 (N.D. Cal. 2015) (holding that Babineau was free

                                  24   to withdraw because “Kim does not allege that he and Babineau formed a partnership for a definite

                                  25   term.”). Kern must plead additional details as to the terms of the purported joint venture in order

                                  26   to plausibly establish a breach by Nobles.

                                  27          Moreover, Kern alleges other breaches that are undated or appear to occur after Kern’s

                                  28   agreement to proceed without Nobles. See Counterclaim ¶ 39 (alleging that “Nobles and Hering”
                                                                                         3
                                   1   also breached the joint venture by “[d]emanding that Mr. Kern continue advancing all of the costs

                                   2   to improve Monte Verde 2NE Third; [d]emanding that Mr. Kern execute the Promissory Note

                                   3   Agreement on threat of losing his investment in Monte Verde 2NE Third; [and] [a]ttempting to

                                   4   enforce the Promissory Note Agreement against Mr. Kern in contravention of the joint venture.”).

                                   5   Because Kern has failed to plead that Nobles was still part of the joint venture when those actions

                                   6   occurred, they are insufficient to support Kern’s claim. The breach of joint venture claim is

                                   7   therefore DISMISSED as to Kathleen Nobles WITH LEAVE TO AMEND.

                                   8          The unjust enrichment claim is also inadequately pled. At the outset, the Court rejects

                                   9   Nobles’s contention that “unjust enrichment is a remedy, not a standalone claim” under California

                                  10   law. Mot. at 7. That is incorrect. In 2017, the Ninth Circuit recognized that the California

                                  11   Supreme Court has “clarified California law, allowing an independent claim for unjust enrichment

                                  12   proceed.” Bruton v. Gerber Prod. Co., 703 F. App’x 468, 470 (9th Cir. 2017) (citing Hartford
Northern District of California
 United States District Court




                                  13   Casualty Ins. Co. v. J.R. Mktg., LLC, 61 Cal. 4th 988, 1000 (2015)); see also In re Burke, No.

                                  14   1:09-BK-12469, 2019 WL 6332370, at *3 (B.A.P. 9th Cir. Nov. 25, 2019). It is a claim that “an

                                  15   individual . . . has been unjustly enriched at the expense of another.” Hartford, 61 Cal. 4th at 998.

                                  16   “Where the doctrine applies, the law implies a restitutionary obligation, even if no contract

                                  17   between the parties itself expresses or implies such a duty.” Id. Nevertheless, the Court finds that

                                  18   Kern has failed to allege that Nobles “has been unjustly enriched at the expense of another.” Kern

                                  19   alleges only that Nobles will be unjustly enriched if Nobles’s action to enforce the Promissory

                                  20   Note Agreement is successful. Put another way, Kern has not alleged the “receipt of a benefit,”

                                  21   the retention of which would be unjust. Elder v. Pac. Bell Tel. Co., 205 Cal. App. 4th 841, 857

                                  22   (2012). Consequently, the unjust enrichment claim is DISMISSED as to Kathleen Nobles WITH

                                  23   LEAVE TO AMEND.

                                  24    II.   MOTION TO STRIKE
                                  25          In addition, Nobles asks the Court to strike Kern’s allegations in his pleading that because

                                  26   third-party defendant Hering and Kern are both citizens of Florida, this Court lacks diversity

                                  27   jurisdiction. Mot. at 9; see ECF 11, Answer (“Answer”) ¶ 4; Counterclaim ¶ 4. Conceding that

                                  28   these allegations are incorrect, Kern does not oppose Nobles’s request in his briefing. Opp. at 5.
                                                                                         4
                                   1   The motion to strike is therefore GRANTED.

                                   2   III.   ORDER
                                   3          For the foregoing reasons, the motion to strike is GRANTED and the motion to dismiss is

                                   4   GRANTED WITH LEAVE TO AMEND. Any amended counterclaims are due by March 30,

                                   5   2020. Leave to amend is restricted to the defects discussed in this Order and in Nobles’s motion;

                                   6   Kern may not add new parties or claims without obtaining prior express leave of the Court.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: March 9, 2020

                                  10                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
